Order, Supreme Court, New York County (Sheila AbdusSalaam, J.), entered January 16, 2004, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied and the complaint reinstated.
In this dental malpractice action arising from a root canal performed by defendant, questions of fact are presented by the experts’ conflicting opinions as to whether defendant departed from the prevailing standard of care and, if so, whether such departure resulted in plaintiffs injuries; and also by the parties’ *364contradictory affidavits as to whether defendant had advised plaintiff of the possible need for retreatment by an orthodontist. Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Friedman, JJ.